DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 08/04/2022, with respect to the 112 rejection and 103 rejections have been fully considered and are persuasive.  The 112 rejection and 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Maki Hatsumi approved the examiner’s amendment on 08/12/20222.  
Claim 3 and claim 13 are now cancelled.  Claim 5 will now depend upon claim 1.   

Allowable Subject Matter
Claims 1, 5-11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the other limitations in the independent claims, “the imaging target includes a light emitter configured to emit visible light from a surface of the imaging target, the light emitter is a luminous portion including a luminous material that stores light emitted from the first light source when the first light source is in a light-emitting state, and emits the visible light when the first light source is in a turn-off state, the controller is configured to turn on the first light source and control the imaging device to capture a first image of at least the light emitter of the imaging target while the first light source is turned off, and to turn on the first light source and control the imaging device to capture a second image of the at least the light emitter while the first light source is turned on, and contamination of the imaging target is determined based on the first and second image.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486